                        1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
                          jgoodman@gnhllp.com
                        2 PAIGE P. YEH, ESQUIRE - State Bar #229197
                          pyeh@gnhllp.com
                        3 GOODMAN NEUMAN HAMILTON LLP
                          417 Montgomery Street, 10th Floor
                        4 San Francisco, CA 94104
                          Telephone: (415) 705-0400
                        5 Facsimile: (415) 705-0411
                        6 Attorneys for Defendant
                          HOME DEPOT U.S.A., INC.
                        7
                          ***
                        8
                          PETER F. SAMUEL - State Bar #072503
                        9 pfsamuel@samuellaw.com
                          JON H. KLINGENSMITH - State Bar #210243
                       10 jklingensmith@samuellaw.com
                          SAMUEL AND SAMUEL
                       11 5050 Sunrise Blvd., Ste. C-1
                          Fair Oaks, CA 95628
                       12 Telephone: (916) 966-4722
                          Facsimile: (916) 962-2219
                       13
                          Attorneys for Plaintiff
                       14 JOSE FERNANDEZ PRIETO
                       15
                       16                      UNITED STATES DISTRICT COURT
                       17        EASTERN DISTRICT OF CALIFORNIA –SACRAMENTO DIVISION
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                  -1-
                               ORDER MODIFYING SCHEDULING ORDER         Case No. 2:19-cv-00692-MCE-DB
                        1 JOSE FERNANDEZ PRIETO,                      Case No. 2:19-cv-00692-MCE-DB
                        2                               Plaintiff,    ORDER MODIFYING
                                                                      SCHEDULING ORDER
                        3 vs.
                                                                      Accompanying Documents:
                        4 HOME DEPOT U.S.A., INC.,                    STIPULATION TO MODIFY
                                                                      SCHEDULING ORDER
                        5
                                                      Defendant.
                        6
                        7
                        8
                        9
                       10
                       11
                       12
                       13
                       14        The parties jointly request to amend dates in the Initial Pretrial Scheduling
                       15 Order issued on April 24, 2019 (ECF Doc. No. 4). Good cause appearing, the Court
                       16 grants this request as follows:
                       17         Description                 April 24, 2019 Order     New Dates
                       18         Nonexpert Discovery         April 23, 2020           August 20, 2020
                                  Cutoff
                       19         Expert Disclosures          June 29, 2020            October 26, 2020
                                  Supplemental Expert         July 29, 2020            December 1, 2020
                       20
                                  Disclosures
                       21         Deadline to File Joint      August 28, 2020          December 28, 2020
                                  Notice of Trial Readiness
                       22         (if no dispositive motion
                       23         is to be filed)

                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                     -2-
                                ORDER MODIFYING SCHEDULING ORDER                  Case No. 2:19-cv-00692-MCE-DB
                        1        Completion of Expert      September 24, 2020        January 22, 2021
                                 Discovery
                        2
                                 All Dispositive Motions   October 20, 2020          February 17, 2021
                        3        Filing Date
                        4
                        5       IT IS SO ORDERED.
                        6 Dated: April 13, 2020
                        7
                        8
                        9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                  -3-
                               ORDER MODIFYING SCHEDULING ORDER                 Case No. 2:19-cv-00692-MCE-DB
